PER CURIAM.
This case is before the court on appeal from a judgment dismissing the plaintiffs claim under 28 U.S.C. Section 1915(e). The claim relates to an alleged discriminatory discharge from employment.
The original complaint in this case was filed pro se. However, after the first dismissal order of the district court, the plaintiff secured counsel. An amended complaint -was then tendered. The defendant moved then to dismiss the amended complaint. There is a docket entry, after the notice of appeal was filed by the district court, which allowed the filing of the amended complaint.